Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       08-MAY-2019
                                                       02:38 PM


                           SCWC-16-000049

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                 vs.

      MICHAEL ANGELO CATTANEO, Petitioner/Defendant-Appellant.
               (CAAP-16-000049; CR. NO. 15-1-0023(4))

  -----------------------------------------------------------------

          STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                 vs.

      MICHAEL ANGELO CATTANEO, Petitioner/Defendant-Appellant.
               (CAAP 16-000050; CR. NO. 15-1-0122(4))


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Michael Angelo Cattaneo’s
application for writ of certiorari filed on March 31, 2019, is hereby
rejected.
          DATED: Honolulu, Hawai#i, May 8, 2019.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Richard W, Pollack
                              /s/ Michael D. Wilson